NO.       92-220
                IN THE SUPREMECOURT OF THE STATE OF MONTANA
                                           1992


ANDREWCARL LONG,
                Plaintiff    and Appellant,
         -vs-
MONTANAFOREST PRODUCTS,
a limited partnership,
                Defendant    and Respondent.



APPEAL FROM:            District  Court of the Eleventh Judicial District,
                        In and for the County of Flathead,
                        The Honorable Robert J. Boyd, Judge presiding.


COUNSEL OF RECORD:
                For Appellant:
                        Mark R.    Sullivan,       Attorney     at   Law,   Whitefish,
                        Montana
                For Respondent:
                        Ward E. Taleff    and Lisa Swan Semansky,           Alexander,
                        Baucus & Linnell,    Great Falls, Montana


                                         Submitted      on Briefs:     August   6, 1992
                                                          Decided:     September    1, 1992
Filed:
Chief      Justice                  3.        A.        Turnage          delivered             the      Opinion                  of     the         Court.
         Andrew               Carl            Long            appeals          from     an order             of       the         District                 Court

for      the          Eleventh                     Judicial               District,              Flathead                   County,                 granting

summary             judgment                   to            Montana          Forest        Products                 in         this         action            for

trespass.                 We affirm.

          The         issue              is         whether              the     District              Court              erred          in         granting

summary          judgment                     to        the        defendant.

          Long            and            Montana                    Forest        Products              own          adjoining                       land       in

Flathead              County,                 Montana.                  While         he was hauling                       logs         from          Montana

Forest           Products                     property,                  Fred      Krause            crossed                Long's                 property,

destroying                    some            trees.                   This       is     the         basis                for          the         claim        of

trespass.
          Summary               judgment                      is     proper       when       the        pleadings,                      depositions,

answers          to       interrogatories,                              admissions,              and affidavits                          on file             show

there       is        no genuine                         issue         as to       any material                    fact           and the              moving

party       is        entitled                     to        a judgment           as a matter                   of         law.              Rule      56(c),

M.R.Civ.P.                    All         of            the        evidence       before          the        District                   Court          at      the

time      of Montana                     Forest               Products'           motion         for     summary                  judgment             showed

that      Fred           Krause           was an independent                            contractor.                         His        contract              with

Montana          Forest              Products,                       which      was before             the        court,               provided              that

he was responsible                                 for        building          and maintaining                       all         roads            he deemed

necessary                in     order                   to     harvest          and market              the          timber.                   There           was

nothing             in        the         record                to     indicate           that         Montana                  Forest              Products

agreed         to        indemnify,                      accept          responsibility                  for,             or pay             for      damages

                                                                                  2
caused         by Krause.                     It     is     established               law        in     Montana               that        a person

contracting               with          an independent                    contractor              is        not      liable          vicarious-

ly     for     the      torts           of the            contractor.                 Kemp v.               Big     Horn       County           Elec.

Co-op.             (1990),         244 Mont. 437,        439,      798 P.2d 999,          1001.
             Long      argues           that         deposition                testimony               of     James           C. Morine            and

Charlene               O'Neil           raises             material             issues           of          fact         which           preclude

summary             judgment.                    However,            he     failed          to        file          these        depositions
with         the     District              Court.                They       therefore             could             not       be considered

for     purposes              of    summary               judgment.

             We hold             that          the        District              Court         did            not      err       in        granting

summary            judgment             for        Montana           Forest       Products.                       Pursuant           to    Section

I,     Paragraph                3(c),         Montana             Supreme            Court        1988             Internal           Operating

Rules,          this         decision              shall         not      be cited            as precedent                      and shall            be

published              by its           filing            as a public            document               with         the      Clerk        of    this

Court         and by a report                      of      its     result        to     the      West             Publishing              Company.

             Affirmed.




                                                                            3
We concur:
                                   September 1, 1992

                             CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the
following named:


MARK R. SULLIVAN
Attorney at Law
6336 Highway 93 South
Whitefish, MT 59937

Ward E. Taleff
Lisa Swan Semansky
ALEXANDER, BAUCUS & LINNELL, P.C.
P.O. Box 2629
Great Falls, MT 59403

                                               ED SMITH
                                               CLERK OF THE SUPREME COURT